Citation Nr: 1121920	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-23 359	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to a combined rating in excess of 20 percent for a right foot disability (to include status post excision plantar wart, right foot, and callus and right fifth metatarsal misalignment associated with the status post plantar wart excision).   


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to March 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the San Diego, California VARO, which in pertinent part granted an increased rating of 10 percent for status post excision, plantar wart, right foot, and callus.  In January 2009, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is included in the claims file.  A December 2010 DRO decision granted the Veteran a separate 10 percent rating for misalignment of the right fifth metatarsal.


FINDING OF FACT

In May 2011, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of an increased rating for his right foot disability; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran are met with respect to the matter of an increased rating for a right foot disability; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In August 2008, the Veteran filed a substantive appeal that perfected his appeal in the matter of an increased rating for a right foot disability (and two additional service connection claims).  

In a May 2011 statement received at the Board by Fax, the Veteran stated, "Please cancel my appeal.  I did not authorize anyone to appeal the decision about my foot that was made at the regional office in San Diego, CA.  I'm satisfied with the decision.  So again, cancel the appeal."  The Veteran's May 2011 statement clearly expresses his intent to withdraw his appeal in the matter of the rating for his right foot disability.  As he has withdrawn his appeal in the matter, there remain no allegations of error of fact or law for appellate consideration in the matter of the rating for a right foot disability.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking an increased rating for a right foot disability is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


